COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00399-CV


CLYDE T. MOORE, JR.                                                 APPELLANT

                                         V.

SHARON LASHLEE MOORE                                                 APPELLEE


                                      ----------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      Appellant Clyde T. Moore, Jr. attempts to appeal the trial court’s final

decree of divorce, which the court signed on June 16, 2011. Because appellant

did not timely file his notice of appeal, we must dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 42.3(a), 43.2 (f).

      Appellant timely filed a motion for new trial on July 1, 2011. Accordingly,

appellant’s notice of appeal was due September 14, 2011. See Tex. R. App. P.

      1
       See Tex. R. App. P. 47.4.
26.1(a)(1). But appellant did not file his notice of appeal until October 3, 2011,

and there is no evidence that he mailed his notice of appeal during the time for

filing a motion to extend. See Tex. R. App. P. 9.2(b), 26.3. On October 7, 2011,

we sent appellant a letter expressing our concern that we lack jurisdiction

because the notice of appeal was untimely filed. See Tex. R. App. P. 25.1(b),

26.1; Crites v. Collins, 284 S.W.3d 839, 840 (Tex. 2009) (indicating that the

timely filing of a notice of appeal under rule 26.1 is jurisdictional). We informed

appellant that unless he or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal, this appeal may be

dismissed for want of jurisdiction.

      In response, appellant sent us a letter contending that the trial judge

denied his constitutional right to a jury trial by manipulating the court filing

system, falsifying documents, and making false allegations of untimely filing

dates. However, the response does not show grounds for continuing the appeal.

Because appellant’s notice of appeal was untimely, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: November 10, 2011




                                         2